

115 HR 1075 IH: Freedom for Refugees Escaping Enmity (FREE) Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1075IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Ms. Clarke of New York (for herself, Mr. Soto, Mr. Brown of Maryland, Ms. Norton, Ms. Bass, Mr. Kihuen, Ms. Fudge, Mr. Al Green of Texas, Mr. Clyburn, Mr. Thompson of Mississippi, Mr. Veasey, Mr. Evans, Mr. Butterfield, Mr. Meeks, Mr. Cleaver, Mrs. Demings, Ms. Kelly of Illinois, Mr. Lawson of Florida, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs, Homeland Security, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the Executive Order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017) shall have no force or effect, to prohibit the use of Federal funds to enforce
			 the Executive Order, and for other purposes.
	
 1.Short titleThis Act may be cited as the Freedom for Refugees Escaping Enmity (FREE) Act. 2.Nullification of effect of executive order (a)In generalThe Executive Order entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017) (the Executive Order), is null and void, shall have no force or effect, and may not be implemented, administered, enforced, or carried out.
 (b)Effective dateSubsection (a) shall take effect as if enacted concurrent with the execution of the Executive Order.
 (c)No funds availableNo amounts (including fees) made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by any Act for any fiscal year, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the Executive Order.
 (d)Release of aliens in custodyThe Secretary of Homeland Security shall release any alien in custody under the authority of the Executive Order.
 (e)Revoked visasThe Secretary of State shall ensure that any visa or other documentation issued to an alien and revoked, or provisionally revoked, under the authority of the Executive Order is reinstated, reissued, or replaced, as appropriate, unless a consular officer knows, or has reason to believe, that the alien is ineligible to receive the visa or documentation under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) or any other provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). The Secretary of State shall ensure that, in the case of an alien who was unable to apply for admission before the expiration of the validity of the alien’s visa by reason of the Executive Order, the visa is timely renewed or replaced, as appropriate, in order to afford the alien an opportunity to apply for admission, unless a consular officer knows, or has reason to believe, that the alien is ineligible to receive the visa or documentation under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) or any other provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
 (f)Visa refusalThe Secretary of State shall ensure that any decision by a consular officer to refuse a visa or other documentation under the authority of the Executive Order is reconsidered by the consular officer in order to determine whether the consular officer knows, or has reason to believe, that the alien is ineligible to receive the visa or documentation under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182) or any other provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
 (g)No effect on immigration status or benefitsThe Executive Order, and any action taken under the authority of the Executive Order, shall not be considered to have modified or otherwise affected the immigration status, or eligibility for any immigration benefit, under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) of any person. Section 206 the Immigration and Nationality Act (8 U.S.C. 1156), section 212(a)(9)(A) of such Act (8 U.S.C. 1182(a)(9)(A)), and section 276 of such Act (8 U.S.C. 1326) shall not be construed to apply to any denial of admission, removal, or departure from the United States under the authority of the Executive Order. No alien may be adversely affected for any withdrawal of an application for admission or other voluntary departure from the United States initiated due to the Executive Order. The registration of any alien may not be terminated under section 203(g) of the Immigration and Nationality Act (8 U.S.C. 1153(g)) if the alien fails timely to apply for an immigrant visa by reason of the Executive Order.
 3.Nondiscrimination in the issuance of immigrant visas based on religionSection 202(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(1)(A)) is amended by inserting religion or lack of religious beliefs, after sex,.
		4.Prohibition on denying admission or entry because of religion
 (a)In generalChapter 2 of title I of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by inserting after section 219 the following:
				
 220.Prohibition on denying admission or entry because of religionNotwithstanding any other provision of the immigration laws, an alien may not be denied entry, reentry, or admission to the United States because of the alien’s religion or lack of religious beliefs..
 (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 219 the following:
				
					
						Sec. 220. Prohibition on denying admission or entry because of religion..
 5.Limitation on Presidential authoritySection 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)) is amended— (1)by striking (f) and inserting (f)(1); and
 (2)by adding at the end the following:  (2) (A)Beginning on the date of the enactment of this paragraph, the President, notwithstanding paragraph (1) and section 215(a)(1), may not exercise the President’s authority under such provisions so as to modify the requirements under the immigration laws for entry, reentry, or admission, as applied to an alien having, on the date of such exercise of authority—
 (i)a valid and unexpired immigrant or nonimmigrant visa; or (ii)valid and unexpired status as—
 (I)an alien lawfully admitted for permanent residence; (II)a refugee who qualifies for admission, or who has been admitted, under section 207(c)(1); or
 (III)an alien granted asylum. (B)Nothing in subparagraph (A) shall be construed to affect the authorities under subsections (h) and (i) of section 221..
			